UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 May 21, 2007 (May 15, 2007) Date of Report (Date of earliest event reported) THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC. (Exact name of registrant as specified in its charter) Maryland 1-4141 13-1890974 (State or other jurisdiction of incorporation or organization) (Commission file number) (I.R.S. Employer Identification No.) Two Paragon Drive Montvale, New Jersey 07645 (Address of principal executive offices) (201) 573–9700 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d- 2(b)) [ ] Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On May 21, 2007, The Great Atlantic & Pacific Tea Company, Inc. (the “Company”), issued a press release announcing that they have entered into a timing agreement with the Federal Trade Commission (“FTC”) in connection with A&P’s proposed acquisition of Pathmark.A copy of the press release is attached hereto as Exhibit 99.1. (c)Exhibits.The following exhibit is filed herewith: Exhibit No. Description 99.1 Press Release dated May 21, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:May 21, 2007 THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC. By:/s/ Allan Richards Allan Richards, Senior Vice President, Human Resources, Labor Relations, Legal Services & Secretary EXHIBIT INDEX Exhibit No.Description 99.1 Press release dated May 21, 2007
